     Case 2:20-cr-00154-RMP     ECF No. 27       filed 03/23/21   PageID.68 Page 1 of 2




 1   DAVID R. PARTOVI
 2
     PARTOVI LAW, P.S.
     Attorneys for Defendant
 3   900 N. Maple, Lower Level
 4
     Spokane, WA 99201
     Phone (509) 270-2141
 5   Fax (509) 326-6102
 6
     partovilaw@gmail.com

 7                    IN THE UNITED STATES DISTRICT COURT
 8                  FOR THE EASTERN DISTRICT OF WASHINGTON

 9   UNITED STATES OF AMERICA,               )
10                                           )
             Plaintiff,                      )      CASE NO. 2:20-CR-00154-RMP-1
11                                           )
12         - vs -                            )      NOTICE OF APPEARANCE AND
                                             )      SUBSTITUTION OF COUNSEL
13   JEREMY JOHN GILBERT                     )
14                                           )
             Defendant.                      )
15

16         PLEASE TAKE NOTICE that DAVID R. PARTOVI is being substituted

17   for Amy Rubin with the Federal Defender’s Office, as attorney for the

18   Defendant herein, and demands notice of all further proceedings in this matter.

19         DATED this 23rd day of March, 2021.

20                                           PARTOVI LAW, P.S.
21
                                             s/ David R. Partovi
22                                           DAVID R. PARTOVI, WSBA #30611
23                                           Attorney for Defendant
     Approved by:
24

25   *electronic approval the week of 3/15/21*
     Amy Rubin, WSBA# 45874
26   Withdrawing Attorney

     SUBSTITUTION OF COUNSEL
     Cause No. 2:20-CR-00154-RMP-1
     Page 1
     Case 2:20-cr-00154-RMP     ECF No. 27    filed 03/23/21   PageID.69 Page 2 of 2




 1                                   CERTIFICATION
 2
        I hereby certify that on 23rd day of March, 2021, I electronically filed the
 3      foregoing with the Clerk of Court using the CM/ECF System which will
 4
        send notification of such filing to the following:
           Caitlin A. Baunsgard, AUSA
 5
           U.S. Attorney's Office
 6         920 W Riverside Suite 300
           P.O. Box 1494
 7
           Spokane, WA 99210-1494
 8

 9

10                                           PARTOVI LAW, P.S.
11
                                             s/ David R. Partovi
12                                           DAVID R. PARTOVI, WSBA #30611
                                             Attorney for Defendant
13

14

15

16

17

18

19

20

21

22

23

24

25
26


     SUBSTITUTION OF COUNSEL
     Cause No. 2:20-CR-00154-RMP-1
     Page 2
